Citation Nr: 0636002	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of status post medial collateral ligament injury 
with early degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1986 to July 1987, 
October 2001 to June 2002, and from August 2002 to March 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  


FINDING OF FACT

The veteran's service-connected right knee disorder is 
productive of degenerative changes, pain on motion, and 
atrophy of the right quadriceps area.    


CONCLUSION OF LAW

The criteria for disability evaluation in excess of 10 
percent, for the veteran's service-connected right knee 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a right knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in January 2005 and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the January 2005 
letter, the RO informed the veteran of the elements 
comprising his claim and the evidence needed to substantiate 
the claim.  This letter requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which the RO should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  This letter advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  And the 
March 2006 letter advised the veteran of information 
regarding effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification to the veteran after the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claim - in an October 2005 Supplemental Statement of the Case 
- following the January 2005 VCAA letter.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  And the Board finds 
no prejudice from the fact that the RO did not provide the 
veteran with information regarding effective dates until 
after this readjudication.  See Dingess/Hartman, supra.  As 
will be noted below, the veteran's claim will be denied.  The 
veteran cannot be prejudiced because no effective date will 
be assigned - notification on such a matter would ultimately 
prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private and VA medical records relevant to this 
appeal.  And VA provided the veteran with compensation 
examinations, the reports of which address the current nature 
and severity of the knee disorder at issue in this decision.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The record indicates that the veteran injured his right knee 
in 1980, and underwent right knee surgery afterward.  The 
record also shows that the veteran re-injured his right knee 
while on active duty in February 2002.  In April 2004, the RO 
service connected the veteran's knee disability at 10 percent 
disabling, effective March 27, 2003.  The veteran timely 
appealed this decision to the Board, arguing that a higher 
rating is due here based on the level of disability he 
currently experiences.  For the reasons set forth below, the 
Board disagrees with his claim.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The relevant codes in this matter are Diagnostic Code (DC) 
5003 and DC 5010, both of which address arthritis (the RO 
based its 10 percent assignment here on medical evidence, 
noted below, of the veteran's right knee arthritis), and DCs 
5256 through 5263, which specifically address knee disorders.  
DC 5256 addresses ankylosis; DC 5257 addresses recurrent 
subluxation or lateral instability; DC 5258 addresses 
dislocated semilunar cartilage causing frequent episodes of 
locking, pain, and effusion into the knee joint; DC 5259 
addresses the surgical removal of semilunar cartilage; DCs 
5260 and 5261 address limitation in flexion and extension, 
respectively; DC 5262 addresses impairment of the tibia and 
fibula; and DC 5263 addresses genu recurvatum.  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here under any of 
these diagnostic codes.        

The relevant medical evidence consists of VA and private 
medical treatment records, a letter from the veteran's 
private physician, and two VA compensation examination 
reports.  This evidence indicates that the veteran has 
arthritis.  But the record contains no evidence of ankylosis 
of the right knee.  The record indicates that the veteran has 
not experienced recurrent subluxation or lateral instability.  
The record lacks evidence of knee cartilage dislocation, 
frequent episodes of locking, pain, and effusion into his 
joints of this cartilage, or surgical removal of such 
cartilage since the February 2002 in-service injury.  The 
medical evidence indicates that the veteran has 
noncompensable range of motion in his right knee.  The record 
indicates no disorder related to the tibia or fibula.  And 
the record contains no evidence of genu recurvatum.  See 38 
C.F.R. § 4.71a, DCs 5256-5263.      

The earliest evidence of record is dated in February 2002, 
just after the veteran's in-service injury.  February 2002 
Magnetic Resonance Imaging (MRI) indicated extensive soft 
tissue edema surrounding the knee, particularly 
anteriomedially.  The examiner noted a complete medial 
collateral ligament (MCL) tear, but noted that the lateral 
collateral ligament appeared intact, along with the 
quadriceps tendon and patellar tendons, the anterior and 
posterior cruciate ligaments, and the medial and lateral 
menisci.  Earlier in February 2002, the evidence also 
indicated no subluxation, but a later examination indicated 
that the veteran's right patella was subluxed laterally.     

In June 2002, VA treatment records note the veteran with a 
sprain of the MCL of the right knee, and with dislocation of 
the patella.  

In February 2004, the veteran underwent VA compensation 
examination.  This examiner noted that the veteran injured 
his knee while playing softball in February 2002.  The 
examiner noted that the veteran "still has a considerable 
amount of clicking with pain."  On examination, the examiner 
noted a well-healed 30mm scar.  He noted moderate cracking 
without crepitus or instability.  He noted the absence of 
anterior or posterior drawer signs, and of McMurray's sign.  
He found the veteran with normal muscle strength.  He found 
the following Deluca signs:   Excursion 5, Speed 5, Strength 
5, coordination n/a, and endurance 3.  Radiological evidence 
indicated a small 5 mm slightly decalcified bony fragment in 
the right knee joint, a small osteophyte at the margin of the 
intercondylar notch, and a surgical metallic staple in the 
medial aspect of the tibial head.  The examiner also noted 
increased diffuse density indicative of early mineral 
deposit, consistent with early chondrocalcinosis.  As an 
impression, the examiner stated "mild bilateral 
chondrocalcinosis."    

April 2004 VA treatment records noted a well-healed scar, no 
varus valgus laxity, no McMurray's or Lachman's.  The 
examiner found the veteran's range of motion from 0 to 120 
degrees.  He found slight atrophy in the right quadriceps.  
He found no patellar apprehension, or patellar grind, but did 
note minimal lateral joint line tenderness to palpation.   

A June 2004 private medical examination report notes the 
veteran's lower extremity strength at 5/5.  The examiner 
noted tenderness in the right knee upon palpation, and noted 
crepitus with active range of motion.  He noted mild increase 
in right medial joint line gap during stress testing of the 
right MCL.  He noted negative McMurray's test and full range 
of motion in flexion and extension.  He noted right thigh 
atrophy probably due to pain and relative disuse.  And he 
noted a history of patellofemoral degenerative joint disease.        

A February 2005 letter from the veteran's private physician 
noted that he had evaluated the veteran in June and September 
2004, and in February 2005.  The examiner stated that the 
right thigh indicated atrophy, laxity of the right MCL, but 
with end point.  The range of motion in the right knee was 
125 degrees flexion, 180 degrees extension.  The examiner 
also noted that testing caused patellofemoral crepitus, and 
that the right lateral retinaculum was tender on palpation, 
along with the distal iliotibial band, and the right medial 
patellar facet.  The examiner diagnosed the veteran with 
patellofemoral dysfunction status post right MCL tear.  

The veteran again underwent VA examination in March 2005.  
This examiner recounted the details of the veteran's February 
2002 re-injury of his right knee MCL.  This examiner stated 
that the veteran did not undergo surgery following the 
February 2002 re-injury.  The veteran reported intermittent 
swelling in the lateral aspect of the right knee, but denied 
redness or warmth.  The veteran stated that his knee gives 
out anteriorly when walking, that he experiences some 
stiffness, numbness anteriorly, pain, flare ups, fatigue, 
clicking, and grinding, but that he did not experience any 
locking.  The veteran reported wearing a knee brace, but did 
not use an assistive device for ambulation.  On examination, 
the examiner noted the veteran's complaints of tenderness, 
but found no erythema, warmth, swelling or effusion.  He 
noted patellar tracking without lateral subluxation.  He 
noted negative Lachman's.  He noted anterior drawer of 1+, 
medial laxity when applying valgus stress of 1+.  This 
examiner noted the veteran's right leg atrophy, and found 
strength of 3+/4.  He found slight crepitus with squatting.  
And he found the gait slow and with a limp.  The examiner 
cited previous MRI results, and then stated, as an 
impression, residuals of injury with complete MCL tear, 
disruption of the medial patellar retinaculum, lateral 
subluxation of the patella, and likely lateral collateral 
ligament sprain, and joint mouse.  

In a July 2005 addendum, the March 2005 VA compensation 
examiner provided range of motion figures for the veteran's 
right knee.  The examiner found active knee flexion of 90 
degrees with pain, and total active knee flexion of 100 
degrees with pain; passive 120 degrees with pain; after 
repetitive movements performed, 90 degrees with pain.  In the 
sitting position, active extension lacked 11 degrees.  When 
supine, knee extension was 0 degrees.  After repetition, knee 
extension lacked 10 degrees.  

Based on a review of this medical evidence of record, the 
Board finds that the record indicates that the veteran has 
arthritis in his right knee.  The February 2004 VA examiner 
rendered an impression that the veteran has "mild bilateral 
chondrocalcinosis."  As no evidence disputes this, the Board 
finds that the record does not preponderate against the 
veteran's claim - specifically noted in his reported history 
remarks in the June 2004 private examination report - to an 
arthritis disorder in his right knee.  See 38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As such, the Board will address here the arthritis-specific 
codes DCs 5003 and 5010.  Degenerative or traumatic arthritis 
(established by X-ray findings) is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg, 
noted under Diagnostic Code 5261, is rated at 10 percent at 
10 degrees; 20 percent at 15 degrees; 30 percent at 20 
degrees; 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
extension and flexion of a knee is from 0 to 140 degrees.

Under Diagnostic Code 5003, the Board must assess the 
veteran's entitlement under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal, the 
veteran's right knee range of motion has been reported to be 
noncompensable.  As Diagnostic Code 5260 contemplates a 
noncompensable evaluation where there is limitation of knee 
flexion to 60 degrees, a disability evaluation cannot be 
assigned under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  
As Diagnostic Code 5261 contemplates a noncompensable 
evaluation with limitation of knee extension to 5 degrees, a 
disability evaluation cannot be assigned under Diagnostic 
Code 5261 either.  See 38 C.F.R. § 4.71a.  But the record 
demonstrates that the veteran experiences pain on motion as a 
result of his arthritis.  Hence, a 10 percent rating for 
arthritis under 5003 is appropriate in this matter.  

As already noted, the Board finds the other diagnostic codes 
pertaining to knee disabilities inapplicable in this matter.  
There is no evidence of ankylosis, surgical cartilage 
removal, tibia or fibula problems, or of genu recurvatum.  

The Board does note that medical evidence does implicate two 
codes however - there are notes of record that mention 
subluxation, and certain records reflect the veteran's 
complaints of grinding, crepitus, and "clicking[.]"  As 
such, the Board will further address DCs 5257 and 5258.  

Regarding DC 5257, the Board notes that February 2002 
radiological evidence indicates that the veteran's right 
patella was subluxed laterally.  A similar finding is noted 
in the March 2005 VA examination report.  But the bulk of the 
medical evidence reports no subluxation.  As such, the record 
would not support a finding that the veteran experiences 
recurrent subluxation or lateral instability (5257).  

Regarding DC 5258, the Board notes the veteran's complaints 
of discomfort in his right knee, but the objective evidence 
shows that the veteran has not experienced frequent locking, 
guarding, and effusion of cartilage into joints.  This is 
particularly noted in the March 2005 VA report.  As such, the 
record would not support an increase based on this provision 
either.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a higher rating for the 
veteran's knee disability is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  It is clear 
here that the veteran has pain on motion and atrophy in his 
right quadriceps.  But an increased rating is not warranted 
on this authority as the veteran has already been compensated 
for his pain on motion and consequent atrophy with the 10 
percent evaluation awarded by the RO in April 2004.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  

Hence, the Board finds that, at no time during the pendency 
of this appeal, is an increased rating warranted here.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim). 

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation, 
particularly in those comments offered at his June 2006 Board 
hearing.  The Board has considered these comments closely.  
But, as the veteran is a layperson, the Board assigns more 
weight to the conclusions derived from the medical 
professionals' examination reports.  Ultimately, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Nor does the evidence reflect that the veteran's knee 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the veteran is able to ambulate effectively 
without assistive devices.  And the record indicates the 
veteran's current employment as an instructor.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for a service-
connected right knee disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


